[Cite as State v. Combs, 2014-Ohio-2117.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BROWN COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :     CASE NO. CA2013-08-008

                                                 :            OPINION
   - vs -                                                      5/19/2014
                                                 :

ROY COMBS, JR.,                                  :

        Defendant-Appellant.                     :



       CRIMINAL APPEAL FROM BROWN COUNTY COURT OF COMMON PLEAS
                           Case No. CR2012-2304



Jessica A. Little, Brown County Prosecuting Attorney, Mary McMullen, 510 East State Street,
Suite 2, Georgetown, Ohio 45121, for plaintiff-appellee

Julie D. Steddom, 120 Main Street, Ripley, Ohio 45167, for defendant-appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Roy Combs, Jr., appeals his conviction and sentence in

the Brown County Court of Common Pleas for failure to provide notice of a change of

address in violation of the notice requirements for sex offenders.

        {¶ 2} Appellant was convicted of gross sexual imposition and rape in 1989, and sent

to prison. Upon his release, appellant was adjudicated a sexual predator and notified of his

duty to register as a sexually-oriented offender. For several years thereafter, appellant
                                                                       Brown CA2013-08-008

registered his address with Deputy Jennifer Johnson of the Brown County Sheriff's Office as

required by R.C. Chapter 2950. Appellant submitted a registration form on November 7,

2012, which indicated he resided at "10329-Loveday, Rd., Hamersville, Ohio, 45130," an

address he shared with his parents. Acting on information that a former parole officer familiar

with appellant's history had noticed appellant's car in a motel parking lot, Sergeant Jamey

Sininger found and arrested appellant on December 11, 2012, at the Greenwood Motel in

Ripley, Ohio. Appellant had rented a room, residing there continuously since at least October

of that year without notifying the sheriff's department.

       {¶ 3} On December 20, 2012, appellant was indicted on one count of failure to

provide notice of a change of address in violation of R.C. 2950.05(F)(2). He pled not guilty at

his arraignment, and, after a hearing, was found competent to stand trial. On June 17, 2013,

appellant waived his right to a jury, and the matter proceeded to a bench trial. The trial court

found appellant guilty and sentenced him to 12 months in prison. Appellant now appeals his

conviction and sentence, raising a single assignment of error:

       {¶ 4} THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT, IN

VIOLATION OF HIS FEDERAL AND STATE CONSTITUTIONAL RIGHTS, WHEN IT

FOUND HIM GUILTY OF FAILING TO REGISTER A CHANGE OF ADDRESS AND THE

EVIDENCE WAS NOT SUFFICIENT TO SUPPORT THE CONVICTION.

       {¶ 5} Appellant asserts the state failed to satisfy its evidentiary burden for obtaining a

proper conviction pursuant to R.C. 2950.05(F)(2). In support of his position, appellant cites

cases from the Third and the Eighth Appellate Districts for the proposition that in order to

obtain a conviction for a violation of R.C. 2950.05(F)(2), the state was required to prove that

appellant no longer lived at his registered address. See State v. Starkey, 3d Dist. Auglaize

No. 2-05-40, 2006-Ohio-6341, ¶ 34 ("[t]he state needed only to prove that Starkey was not

living at the address he provided in his registration"); State v. Beasley, 8th Dist. Cuyahoga
                                              -2-
                                                                       Brown CA2013-08-008

No. 77761, 2001 WL 1152871, *2 (Sept. 27, 2001) ("[a]n address 'changes' when one no

longer lives at that address"). He argues the evidence presented at trial was insufficient to

support his conviction because although the state presented evidence with respect to his use

of a room at the Greenwood Motel, it failed to prove that he was not living at his previously

registered address on Loveday Road.

       {¶ 6} Before considering appellant's challenge to the sufficiency of the evidence, we

must first consider his interpretation of R.C. 2950.05. In effect, appellant argues that the

statute permits him to maintain two or more residences as long as one of them is registered

with the sheriff. This argument runs contrary to the text and the intent of R.C. Chapter 2950.

We do not disagree with the conclusion that an individual has changed his address when he

is no longer living at his registered address, but we note that this conclusion does not

preclude other events from triggering the notice requirements under R.C. 2950.05, as well.

       {¶ 7} R.C. 2950.05 outlines the process certain sex offenders must follow to keep

local law enforcement informed of any changes in their address. R.C. 2950.05 provides, in

relevant part:

            (A) If an offender * * * is required to register pursuant to division
            (A)(2), (3), or (4) of section 2950.04 or 2950.041 of the Revised
            Code * * * [he or she] shall provide notice of any change of
            residence, school, institution of higher education, or place of
            employment address, to the sheriff with whom the offender * * *
            most recently registered the address * * *.

            (B) If an offender * * * is required to provide notice of a[n] * * *
            address change under division (A) of this section * * * the offender *
            * *, at least twenty days prior to changing the * * * address * * * also
            shall register the new address * * * with the sheriff of the county in
            which the offender's * * * new address is located, subject to division
            (C) of this section. * * *

            (C) Divisions (A) and (B) of this section apply to a person who is
            required to register * * * regardless of whether the new * * * address
            is in this state or in another state. * * *

            ***

                                              -3-
                                                                         Brown CA2013-08-008


            (F)(1) * * *
            (2) No person who is required to register a new * * * address with a
            sheriff * * * pursuant to divisions (B) and (C) of this section shall fail
            to register with the appropriate sheriff * * *.

            ***

            (I) * * * "change of address" includes any circumstance in which the
            old address for the person in question no longer is accurate,
            regardless of whether the person in question has a new address.

Subject to limited exceptions for impossibility, if there are any changes in an offender's

address – whether it be his residence, school, institution of higher education, or place of

employment – the burden is on the offender to notify the appropriate sheriff's office. State v.

Lowry, 12th Dist. Fayette No. CA2010-12-036, 2011-Ohio-2850, ¶ 24.

       {¶ 8} The text of R.C. 2950.05 strongly suggests that a "change of address" may be

effected in many different ways. R.C. 2950.05(A) requires the class of sex offenders to

which it applies to notify the sheriff of "any" change of address. The definition of "change of

address" in R.C. 2950.05(I) demonstrates just how broadly R.C. 2950.05(A) is meant to

apply: a change of address is not merely moving from one address to another, it is "any

circumstance in which the old address for the person in question no longer is accurate * * *."

       {¶ 9} The address in question in the present case is the address of appellant's

residence. The legislature chose not to define residence as it is used throughout R.C.

2950.05, so we must construe the term with its everyday meaning to determine what might

constitute a change of address for a residence. State v. Dorso, 4 Ohio St.3d 60, 62 (1983).

Black's Law Dictionary provides a helpful distinction between the terms residence and

domicile: "Residence usu[ally] just means bodily presence as an inhabitant in a given place;

domicile usu[ally] requires bodily presence plus an intention to make the place one's home."

Black's Law Dictionary (9th Ed.2009). (Emphasis in original.) An individual can only have

one domicile, but he can have more than one residence. Id.; State v. Sommerfield, 3d Dist.
                                               -4-
                                                                          Brown CA2013-08-008

Union No. 14-05-23, 2006-Ohio-1420, ¶ 18 ("[t]hese are the commonly accepted definitions

of the two terms").

       {¶ 10} Given the broad meaning of "change of address" in R.C. 2950.05, we find that

an offender's acquisition of a second residence may be a change of address that triggers the

notice requirements under R.C. 2950.05. Registration of a single residence address gives

rise to the impression that an offender has a single residence. Therefore, listing only one

address is no longer accurate once an offender acquires a second residence because it

gives rise to the mistaken impression that the offender has only a single residence.

       {¶ 11} This interpretation is reinforced by an examination of the legislature's intent with

respect to sex offender notice requirements. Through R.C. 2950.02(A), the Ohio legislature

has declared that:

             (2) Sex offenders and child-victim offenders pose a risk of engaging
             in further sexually abusive behavior even after being released from
             imprisonment, a prison term, or other confinement or detention, and
             protection of members of the public from sex offenders and child-
             victim offenders is a paramount governmental interest.

             ***

             (6) The release of information about sex offenders and child-victim
             offenders to public agencies and the general public will further the
             governmental interests of public safety and public scrutiny of the
             criminal, juvenile, and mental health systems as long as the
             information released is rationally related to the furtherance of those
             goals.

In other words, the legislature codified the sex offender notice requirements to protect the

safety and general welfare of the people by providing adequate notice and information about

offenders who choose to live, work, or go to school in or near particular neighborhoods. R.C.

2950.02(B); see also State v. Cook, 83 Ohio St.3d 404, 417 (1998). To suggest that an

offender may maintain two or more residences, yet have a duty to register only one address

or only one of the residences, is clearly contrary to the legislature's intent to protect the safety


                                                -5-
                                                                       Brown CA2013-08-008

of the inhabitants of a particular neighborhood by providing information about a sex offender

residing nearby.

       {¶ 12} Having determined that the acquisition of a second residence is a change of

address that triggers the notice requirements under R.C. 2950.05, we may now turn to

appellant's challenge to the sufficiency of the evidence. Challenges to the sufficiency of the

evidence raise questions of law, not of fact. State v. Kuczak, 12th Dist. Warren No. CA2010-

08-075, 2011-Ohio-50, ¶ 7, citing State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). In

ruling on these questions, "'[t]he relevant inquiry is whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt.'" State v. Adams, 12th

Dist. Butler No. CA2006-07-160, 2007-Ohio-2583, ¶ 42, quoting State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus. "Proof beyond a reasonable doubt" is proof

of such character that an ordinary person would be willing to rely and act upon it in the most

important of the person's own affairs. R.C. 2901.05(E).

       {¶ 13} After a thorough review of the record, we find that there was sufficient evidence

by which the trial court could have found the elements of the crime proven beyond a

reasonable doubt. With respect to proving a "change of address," the state presented ample

evidence by which the trial court could have found beyond a reasonable doubt that appellant

acquired a second residence that rendered his old address no longer accurate. The arresting

officer, Sergeant Sininger, found appellant in a room registered to appellant at the

Greenwood Motel, and testified that the room "looked like somebody would be living there."

Sininger also collected numerous receipts from the motel indicating appellant had been

renting this same room, Room 2, since at least October. Further, both the owner of the

motel, Ricky Patel, and a longtime resident of the motel, William Redd, testified that they saw

appellant's car in the motel parking lot every night for a number of months prior to his arrest.
                                              -6-
                                                                     Brown CA2013-08-008

       {¶ 14} Even appellant's own testimony, when viewed in the light most favorable to the

prosecution, suggested his use of the motel triggered the notice requirements of R.C.

2950.05. He testified that sometime in or around September of 2012 he began renting the

room so that he could stop in, take a shower, and change clothes while he traveled around

the area fishing and looking for another home to rent. Although he also testified that he

never stayed in the room for 24 hours straight, it was nevertheless clear from the record that

appellant spent significant time at the motel room.

       {¶ 15} Additionally, through the state's introduction into evidence of appellant's sex

offender registration form from November 7, 2012, and the testimony of Deputy Johnson, the

trial court could have found beyond a reasonable doubt that appellant failed to meet the

notice requirements of R.C. 2950.05. The form itself indicates that appellant's registered

address was on Loveday Road in Hamersville, Ohio. Johnson testified that she personally

accepted the registration form from appellant on November 7, and that she had no further

contact with him until after his arrest. Moreover, there was no evidence in the record that

appellant had notified anyone with the sheriff's office that he was renting a room at the

Greenwood Motel in Ripley, Ohio, or that he attempted in any way to register this second

address.

       {¶ 16} Accordingly, appellant's sole assignment of error is overruled.

       {¶ 17} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                             -7-